Citation Nr: 1708987	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1969. 

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  A transcript is of record. 

In February 2011, the Veteran submitted a Declaration of Status of Dependents.  It does not appear from the record that this document was ever acknowledged.  He again indicated in January 2017 that his dependent information was incorrect.  As such, the issue of entitlement to dependency allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The issues on appeal were remanded by the Board in July 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, additional development is necessary prior to the adjudication of these claims.  Specifically, the Veteran alleged his disorders are due to in-service exposure to Agent Orange.  In July 2014, the Board remanded the issues to ask the United States Army and Joint Service Records Research Center (JSRRC) to verify his reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with the Reconnaissance Attack Squadron 12 on the USS Constellation in April or May 1967.  The Board requested that pertinent daily logs be reviewed in order to help verify the assertions regarding Agent Orange exposure that the Veteran made at the May 2012 hearing. 

In July 2015, the JSRRC issued a response pertaining to the USS Constellation indicating that no aircraft were recorded as landing in the Republic of Vietnam (RVN) and no ship personnel were recorded as going ashore in the RVN in the ship history or deck logs based on review of the 1967 command history for the USS Constellation (CVA-64).

In the January 2017 Appellant's Post-Remand Brief, the Veteran argued that the AOJ should ask the JSRRC to verify his May 2012 testimony of being sent to Da Nang or Cam Ranh Bay to repair aircraft while serving with the Reconnaissance Attack Squadron 13 on the USS America from 1967 to 1968. The personnel records reflect that he served with Reconnaissance Attack Squadron 12 on the USS Constellation until November 1967, with Reconnaissance Attack Squadron 6 on the USS Ranger from November 1967 to May 1968, and with Reconnaissance Attack Squadron 13 on the USS America from May 1968 to May 1969.

VA is not obligated to perform an unlimited search to obtain records in the possession of a government agency without the requisite information to refine its search.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c)(2).  Rather, the duty to assist requires VA to continue its efforts to obtain records in the possession of a Federal department or agency until the records are obtained or it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile. 

The court has held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  The court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event and determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  In Gagne, the veteran's relevant service period for his claimed in-service stressor covered a 13-month period from August 1967 to August 1968.  

The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  However, the Court has not found that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  

In this case, in light of the Veteran providing clarifying information, an additional effort should be made to verify his reports of being sent to Da Nang or Cam Ranh Bay to repair aircraft while serving with the Reconnaissance Attack Squadron 13 on the USS America from 1967 to 1968.  As his personnel records reflect that he served with Reconnaissance Attack Squadron 13 from May 1968 to May 1969, an attempt should be made to verify his presence in the RVN while serving with the Reconnaissance Attack Squadron 13 on the USS America, to include checking pertinent daily logs, for the period of May 1968 to December 1968. 

Additionally, as the JSRRC only reviewed the deck logs for the USS Constellation for May and June of 1967, and the Veteran served aboard the USS Constellation until November 1967, an attempt should be made to verify the Veteran's presence in the RVN while serving with Reconnaissance Attack Squadron 12 on the USS Constellation, to include checking pertinent daily logs, for the period of July 1967 to November 1967, in light of the recent holding in Gagne discussed above.  

Only if it is determined that the Veteran was exposed to Agent Orange in service, provide him with an examination to determine whether his hypertension is related to the in-service exposure.

Accordingly, the case is REMANDED for the following actions:

1. Ask the JSRRC to verify the Veteran's reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with Reconnaissance Attack Squadron 12 on the USS Constellation from July 1967 to November 1967 and while serving with the Reconnaissance Attack Squadron 13 on the USS America from May 1968 to December 1968.  Pertinent daily logs should be reviewed in order to help verify the assertions. 

2. If, and only if, the Veteran's reported in-service exposure to Agent Orange is verified, schedule him for an examination regarding hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has hypertension that began in, or was caused or aggravated by service, to include exposure to Agent Orange. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC). 

In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  

After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


